Anderson, J.,
delivered the opinion of the court.
Appellant, Moller-Vandenboom Lumber Company, returned its assessment of personal property, except lumber and other manufactured products to the tax assessor for taxation for the year 1923, fixing its value at six thousand three hundred and twenty-five dollars. The board of supervisors raised this assessment to ten thousand dollars, and also raised appellant’s assessment on its “lumber and other manufactured products” from two thousand dollars as given in by appellant to twenty thousand dollars. Appellant appeared before fifoe board, of supervisor® *256at the time fixed by l^w, and filed objections to these increases of its assessments. The board heard the objections, disallowed them, and approved the assessments as raised. This order was made on a day of the regular August term, 1923, of the board. Within five days after the adjournment of the meeting of the board at which said order was made, appellant prosecuted this appeal to the circuit court. In the latter court appellee, board of supervisors, made a motion to dismiss the appeal on the ground that the order of the board appealed from was not final, but interlocutory. This motion was sustained, and the judgment accordingly entered from which appellant prosecutes this appeal.
The appellee’s motion to dismiss the appeal ivas based on the contention that since the adoption of the State Tax Commission Act (chapter 98, Laws of 1916; sections 7761 to 7769, inclusive, Hemingway’s Code; chapter 228, Laws of 1918; chapter 323, Laws of 1920; sections 7769a to 7769vl, Hemingway’s Supplement 1921) there is no right of appeal from an order of the board of supervisors equalizing assessments until after action thereon by the State Tax Commission, and that such appeals are authorized and regulated by section 10 of the State Tax Commission Act (chapter 323, Laws of 1920; section 7769hl, Hemingway’s Supplement 1921), and section 81, Code of 1906 (section 61, Hemingway’s Code), construed together. On the other hand, appellant contends that under said statutes a taxpayer is given the right of appeal from the order of the board made at its equalization meeting held in Augpst, although such order since the adoption of the State- Tax Commission Act may be only an interlocutory order, and that he also has the right of appeal from the final order of the board under said section 10 of the Tax Commission Act.
The last act amendatory of the State Tax Commission Act, chapter 323, Laws of 1920, by express provision repeals sections 4260, 4261, 4263, 4280, 4291, 4293, 4296, *2574298, 4307, 4308, 4309, of the Code of 1906 (sections 6893, 6894, 6897, 6914, 6925, 6927, 6930, 6932, 6941, 6942 and 6943, Hemingway’s Code), and sections 1 and 2, chapter 98, Laws of 1916 (Hemingway’s Code, sections 7761 and 7762).
The provisions of the statutes necessary to consider in determining the question involved are section 81, Code of 1906 (Hemingway’s Code, section 61), in connection with sections 6, 7, 8, 9, and 10 of chapter 323 of the 1920 amendment to the Tax Commission Act (sections 7769dl to 7769hl, inclusive, Hemingway’s Supplement 1921).. The first section referred to is a rescript of section 4297, Code of 1906 (Hemingway’s Code, section 6931), down'to the beginning of the last sentence therein, by which latter it is provided that, where an individual assessment has been increased as much as five hundred dollars, notice shall be sent by mail by the clerk of the board to the person whose assessment is so increased. The next section, which takes the place of section 4296, Code of 1906 (Hemingway’s Code, section 6930), which latter is repealed by the Tax Commission Act, provides that any person who is dissatisfied with his assessment may at such August meeting present objections thereto in writing “which shall be filed by the clerk and docketed and preserved with the roll,” and that all persons who fail to file objections shall be concluded by the assessment “and precluded from questioning its validity after its final approval by the board of supervisors or by operation of law, except minors,” etc. (Italics ours.) The next section requires that not later than September 1st the board of supervisors shall transmit to the State Tax Commission two copies of the recapitulation of the assessments “as equalized” on forms to be prescribed by the Tax Commission. And the next section requires that within thirty days after the receipt of such recapitulations of the assessments from all the counties the chairman of the State Tax Commission shall send instructions in accordance with chapter 98, Laws of 1916 (Hemingway’s Code, section 7761 to 7769, inclusive), as to *258what percentage shall be added or taken from the assessments of the various classes of property on the rolls in order to establish an equality of assessments throughout the state. And the next section is in this language:
“When the board of supervisors shall receive the copy of the instruction from the State Tax Commission, they shall proceed to act in accordance with the instructions from the commission and shall, first, correct any errors, in their former equalization, and then shall apply the per cent, of increase or decrease as ordered by the State Tax Commission. And any taxpayer who feels aggrieved at the action of the board of supervisors in equalizing his assessments shall have the right of appeal, within five days after the adjournment of the meeting at which such equalization of assessments is made, or within film days after the adjournment of the meeting at which assessments are finally corrected in accordance with the instructions of the State Tax Commission, or within five days after the adjournment of the board of supervisors, at which the approval of the roll by the State Tax Commission is entered, at his option either, to the circuit court as now provided for by law, or to a board of arbitration.”
It will be observed that section 81, Code of 1906 (Hemingway’s Code, section 61), providing for appeals from assessments for taxes, requires that such appeals shall be taken “within five days after the adjournment of the meeting at which such decision is made. ’ ’ It was held in Madison County v. Frazier, 78: Miss. 880, 29 So. 765, that an appeal would not lie under said section until the judgment of the board approving the assessment had become final, and that such an order was not final until' the assessment roll had been approved and the board had adjourned. Certainly great confusion would result if two appeals were intended to be given the taxpayer, one from the interlocutory order entered at the August equalization meeting of the board and the other after the receipt of instructions from the State Tax Commission. On the *259other hand, to hold that there is no right of appeal in the taxpayer until after the action of the hoard of supervisors in carrying' out the instructions of the State Tax Commission would protect both the interest of the public and the taxpayer and do no violence to any provision of the statutes involved. It seems there can be little question that no action taken by the board of supervisors prior to such instructions from the State Tax Commission in reference to assessments, is final. This court so held in State v. Wheatley, 113 Miss. 555, 74 So. 427. The section of the statute copied above is not open to interpretation so far as this question is concerned. It expressly and plainly provides that after the recapitulation of the assessments have been sent to the State Tax Commission and by the latter returned to the board of supervisors, with instructions to increase or decrease, and at the meeting’ of the board of supervisors at which such instructions are required to be carried out, the board of supervisors “shall first correct any errors in their former equalisation” (italics ours), and shall then apply the per cent, of increase or decrease as ordered by the Tax Commission. Nothing done before that with reference to equalizing assessments is final.
It is true that the taxpayer who is, dissatisfied with his assessment under section 7 of chapter 323, Laws of 1920 (section 7769el, Hemingway’s Supplement 1921), is required at the said August equalization meeting to present Ms objections in wilting to such assessment, which shall be filed with the clerk and docketed ■ and preserved with the roll, and that all persons who fail to so file objections shall be precluded from questioning the validity of its final approval by the board or by operation of law. But there is no requirement that the taxpayer appeal from such assessment within five days of the adjournment of that meeting. The purpose of this provision was to bring to the attention of the board of supervisors at the earliest opportunity objections to the assessments made by the taxpayers.
*260We hold that only the final order of the board of supervisors can be appealed from, and that the grant of the right of appeal and the manner in which it i's to be prosecuted are regulated and controlled by section 81, Code of 1906 (Hemingway’s Code, section 61), and section 10 of chapter 323, Laws of 1920 (section 7769hl, Hemingway’s Supplement 1921) construed together. From the Tax Commission Act it is apparent that no final adverse decision to the taxpayer can be made by the board until its^ meeting at which the instructions of the State Tax Commission for horizontal increases or decreases are entered by the board of supervisors. .And, furthermore, if the State Tax Commission order no horizontal increases or decreases of property, still any action of the board of supervisors taken theretofore with reference to equalization of assessments is not final.
Affirmed.